Title: To George Washington from Samuel Huntington, 15 July 1780
From: Huntington, Samuel
To: Washington, George


					
						sir,
						Philadelphia July 15. 1780
					
					At seven P.M. this Day I am honored with your Excellency’s Favour of yesterday announcing the Arrival of the French Fleet at New Port, believe that Congress will press every Measure in their Power to put the Army in a Condition to begin the intended Cooperations with Vigour and Efficacy.
					Your Letter proposing a Plan to obtain Supplies of Tents &c. from the Merchants to the eastward &c. hath been duly received and laid before Congress. I have the honour to be with the highest regard your Excelly’s most obedt & hbble servt
					
						Sam. Huntington President
					
				